Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed June 24th, 2021. By the amendment claims 1-10 are pending with claims 1-3, 8 and 10 being amended. Unless otherwise stated the amendments have overcome all objections and U.S.C 112 presented in the previous Office action.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama et al. (US 20010052443) hereafter Tomiyama.

With regards to claim 1, Tomiyama discloses a lock-up device (7’) for a torque converter configured to transmit a torque inputted to a front cover to a transmission-side member through a turbine including a turbine shell (Abstract), the lock-up device comprising: a clutch part (clutch not labeled separately but clutch piston is indicated by 71) provided between the front cover and the turbine, the clutch part configured to transmit the torque inputted to the front cover to the turbine (P0099); a first rotary member disposed between the clutch part and the turbine (drive plate 72); a second rotary member rotatable relative to the first rotary member, the second rotary member coupled to the turbine (driven plate 73); a plurality of elastic members (74a, 74b) configured to elastically couple a radially outer peripheral part of the first rotary member and a radially outer peripheral part of the second rotary member in a rotational direction; and a stopper mechanism (stop claws 73c and engagement portions 72e) disposed axially between the plurality of elastic members and an outer peripheral part of the turbine shell; the 
Tomiyama does not directly disclose the engaging portion having a cutout formed between two adjacent cutout-provided portions which protrude radially outward with respect to the radially outermost edge outer peripheral part of the second rotary member. 
However, Tomiyama discloses a cutout (space between engagement portions 72e; Fig. 9) being formed in between cutout-provided portions (engagement portions 72e) formed in the first rotary member (72). The only difference between the claimed invention and the prior art disclosed by Tomiyama is which member the cutout-provided portions is formed on. This is a simple rearrangement of parts and is therefore considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention because it is a design choice that does not affect the operation of the device (MPEP 2144.04.VI.C). 
Additionally, Tomiyama discloses the cutout-provided portions (72e) protrude outwardly with respect to the radially outermost edge of the part of the first rotary member that makes up the stopper mechanism (Fig. 9).  Although the cutout-provided portions do not radially extend from the radial outermost edge (72c) of the first rotary member, the outermost edge is the coupling mechanism that couples the first rotary member to the turbine. This coupling mechanism corresponds to the side plates (37, 38) of the claimed invention. It is considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention to make the components separable (as compared to integral in the prior art) (MPEP 2144.04.V.C). It would have been obvious for a person with ordinary skill in the art to make the coupling mechanism (72c) separate from the first rotary member (72), in order to reduce costs by simplifying the manufacturing process. 

With regards to claim 2-3, Tomiyama discloses all the elements of claim 1 as outlined above. Tomiyama further discloses wherein the engaging portion of the stopper mechanism includes a stopper 
Tomiyama does not directly disclose the stopper pawl being on the first rotary member, wherein the stopper pawl is formed by extending in part the first rotary member toward the turbine.
 However Tomiyama discloses the stopper pawl being on the second rotary member (73), wherein the stopper pawl is formed by extending in part the second rotary member toward the turbine (P0105, L8-9). The only difference between the claimed invention and the prior art disclosed by Tomiyama is which member the stopper pawl is formed on. This is a simple rearrangement of parts and is therefore considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention because it is a design choice that does not affect the operation of the device (MPEP 2144.04.VI.C). 

With regards to claim 4, Tomiyama discloses all the elements of claim 3 as outlined above. Tomiyama further discloses wherein the stopper pawl and the cutout-provided portion intersect at a predetermined angle (P0105, L22-26).

With regards to claim 5, Tomiyama discloses all the elements of claim 3 as outlined above. Tomiyama further discloses wherein the stopper pawl and the cutout-provided portion extend to tilt at substantially equal angles with respect to a rotational axis of the first and second rotary members (Fig. 9). 

With regards to claim 6, Tomiyama discloses all the elements of claim 2 as outlined above. Tomiyama further discloses wherein the first rotary member includes a plurality of holding portions (spring accommodating portion 72d) provided in an outer peripheral end of the first rotary member, the plurality of holding portions configured to accommodate and hold the plurality of elastic members (P0104, L1-2) and a plurality of pawl-provided portions (annular portion 73a), each provided between 

With regards to claim 7, Tomiyama discloses all the elements of claim 6 as outlined above. Tomiyama further discloses wherein the plurality of holding portions and the plurality of pawl-provided portions are provided circumferentially continuous to each other (Fig. 8), and outer peripheral parts of the plurality of pawl-provided portions are formed by pressing outer peripheral parts of the holding portions radially inward (P0105, L18-20).

With regards to claim 8, Tomiyama discloses all the elements of claim 6 as outlined above. Tomiyama further discloses wherein the plurality of pawl-provided portions of the first rotary member are opposed at circumferential ends thereof to circumferential end surfaces of the plurality of elastic members (Fig. 8), the plurality of pawl-provided portions configured to transmit the torque together with the plurality of elastic members therebetween (P0105, L22-26), and the second rotary member includes a plurality of axially extending engaging portions (73b) each having an axially extending shape, the plurality of axially extending engaging portions configured to transmit the torque together with the plurality of elastic members therebetween.

With regards to claim 10, Tomiyama discloses a lock-up device (7’) for a torque converter, the lock-up device disposed between a front cover and a torque converter body  including a torus (6), the lock-up device configured to transmit a torque inputted to the front cover to a turbine of the torque converter body therethrough (Abstract), the lock-up device comprising: a clutch part provided between the front cover and the turbine, the clutch part configured to transmit the torque inputted to the front cover to the turbine (P099); a first rotary member (drive plate 72) disposed between the clutch part and the turbine; a second rotary member (driven plate 73) rotatable relative to the first rotary member, the second rotary member coupled to the turbine; a plurality of elastic members (springs 74a,74b) disposed radially 
Tomiyama does not directly disclose the engaging portion having a cutout formed between two adjacent cutout-provided portions which protrude radially outward with respect to the radially outermost edge outer peripheral part of the second rotary member. 
However, Tomiyama discloses a cutout (space between engagement portions 72e; Fig. 9) being formed in between cutout-provided portions (engagement portions 72e) formed in the first rotary member (72). The only difference between the claimed invention and the prior art disclosed by Tomiyama is which member the cutout-provided portions is formed on. This is a simple rearrangement of parts and is therefore considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention because it is a design choice that does not affect the operation of the device (MPEP 2144.04.VI.C). 
Additionally, Tomiyama discloses the cutout-provided portions (72e) protrude outwardly with respect to the radially outermost edge of the part of the first rotary member that makes up the stopper mechanism (Fig. 9).  Although the cutout-provided portions do not radially extend from the radial outermost edge (72c) of the first rotary member, the outermost edge is the coupling mechanism that couples the first rotary member to the turbine. This coupling mechanism corresponds to the side plates (37, 38) of the claimed invention. It is considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention to make the components separable (as compared to integral in the prior art) (MPEP 2144.04.V.C). It would have been obvious for a person with ordinary skill in the art to make the coupling mechanism (72c) separate from the first rotary member (72), in order to reduce costs by simplifying the manufacturing process. 


Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama as applied to claim 1 above, and further in view of Watanabe et al. (US 20200248789), hereafter Watanabe.

With regards to claim 9, Tomiyama discloses all the elements of claim 1 as outlined above. Tomiyama does not disclose a third rotary member coupled to an output side of the clutch part, the third rotary member rotatable relative to the first rotary member and the second rotary member; and a plurality of inner peripheral side elastic members disposed radially inside the plurality of elastic members, the plurality of inner peripheral side elastic members configured to elastically couple the third rotary member and the first rotary member in the rotational direction.
However Watanabe discloses a third rotary member (retaining member 51) coupled to an output side of the clutch part, the third rotary member rotatable relative to the first rotary member and the second rotary member; and a plurality of inner peripheral side elastic members (damper springs 58),  disposed radially inside the plurality of elastic members the plurality of inner peripheral side elastic members configured to elastically couple the third rotary member and the first rotary member in the rotational direction. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a third rotary member as disclosed by Watanabe to the lock-up device as disclosed by Tomiyama, in order to reduce the load on each set of elastic members, thus extending the life of the elastic members.

Response to Arguments
Applicant's arguments filed June 24th, 2021 have been fully considered but they are not persuasive. As outlined above the placement of the cutout-provided portions and stopper pawls do not have to be formed in the second rotary member and the first rotary member respectively as this is just a simple rearrangement of parts as a design choice obvious to a person with ordinary skill in the art which has no effect on the overall function of the device. Additionally, although the cutout-provided portions are not the radially outermost edge of the either of the rotary members, they are in the radially outermost edge . 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.L.B./Examiner, Art Unit 3655    

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655